Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Allowable Subject Matter
1a. Claim 3-5, 7-9 and 12-15 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

	



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

2a. Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 20200287654 A1) in view of Jin (US 20100303016 A1).

2b. Summary of the Cited Prior Art
Xi discloses a method for generating code block for repeat transmission in a wireless network (Fig 1-23).
Jin discloses a method for Transport Block Size Design for Multiple-Input, Multiple-Output (MIMO) in a Wireless Communications System (Fig 1-6).

2c. Claim Analysis
	Regarding Claim 1, Xi discloses:
	A method for repetitive transmission of a transport block, performed by a first communication node, the method comprising
	[(Xi discloses a method for generating code block for repeat transmission in a wireless network, see:
	[0031] FIG. 23 is an example associated with repeating data transmissions. 
	Fig 23; see also Figs 7-10, 11-12 and 17-2)]:
	generating a first modulation symbol by performing a modulation operation on a first bit sequence of the transport block
	[(Xi discloses generating and modulation a code block bit sequence from a 
	[0004] Systems, methods, and instrumentalities are described herein that may be used to: polar-code a payload of ultra-reliable low latency communications (URLLC) data; perform modulation and coding scheme MCS selection, transport block size (TBS) selection, and code block group (CBG) transmissions associated with the URLLC data; and/or to select channel quality indicator (CQI) values and/or a downlink control information (DCI) format for URLLC data.  
	[0132] FIG. 7 shows an example of TB CRC selection and attachment, and CB segmentation.  The CB segmentation may be based on information block size (e.g., information block based segmentation as illustrated in FIG. 7).  The CB segmentation may be based on coded block size (e.g., coded bits based segmentation as illustrated in FIG. 7). 
	Figs 7-10, 11-12 and 17-2)];
	generating a second bit sequence by changing an arrangement order of bits included in the first bit sequence according to a preconfigured rule
	[(Xi discloses generating code block bit sequence by re-ordering bit sequence of another code block bit sequence based on a preconfigured rule, see:
	[0154] Bit re-ordering or code block re-ordering may be conducted.  In examples 
(e.g., chase combining type of HARQ), transmitted bits may be re-ordered for high order modulation cases.  For example, suppose the bits to be transmitted are a1, a2, a3, and a4.  In the first transmission, (a1, a2, a3, a4) may be mapped to a 16QAM modulation symbol.  In the second transmission, (a4, a3, a2, a1) may be mapped to a 16QAM modulation symbol.  The bit re-ordering may occur per segment, per CB, and/or the like.  In 16QAM modulation, the first two bits may be more protected than the last two bits.  Shuffling coded bits before modulation may balance the protection of the coded bits (e.g., all coded bits), e.g., in a modulation constellation map domain.  Re-ordering of polar encoded bits may be performed to diversify the reliability distribution of the polar encoded bits in the modulation mapper domain for different retransmissions. 
	Figs 7-10, 11-12 and 17-2)];
	generating a second modulation symbol by performing the modulation operation on the second bit sequence
	[(Xi discloses generating and modulation a second code block bit sequence from a re-ordered bit sequence, see:
	[0154] Bit re-ordering or code block re-ordering may be conducted.  In examples 
(e.g., chase combining type of HARQ), transmitted bits may be re-ordered for high order modulation cases.  For example, suppose the bits to be transmitted are a1, a2, a3, and a4.  In the first transmission, (a1, a2, a3, a4) may be mapped to a 16QAM modulation symbol.  In the second transmission, (a4, a3, a2, a1) may be mapped to a 16QAM modulation symbol.  The bit re-ordering may occur per segment, per CB, and/or the like.  In 16QAM modulation, the first two bits may be more protected than the last two bits.  Shuffling coded bits before modulation may balance the protection of the coded bits (e.g., all coded bits), e.g., in a modulation constellation map domain.  Re-ordering of polar encoded bits may be performed to diversify the reliability distribution of the polar encoded bits in the modulation mapper domain for different retransmissions. 

	transmitting, to a second communication node, the first modulation symbol and the second modulation symbol on different data channels
	[(Xi discloses transmitting a plurality of modulated symbol on different channel, see:
	[0157] Segments multiplexing may be applied.  In examples (e.g., if a TB is segmented), rate matched bits from different segments may be multiplexed.  The segment multiplexing may be applied after or before channel interleaving operations.  The multiplexing may be applied in various ways, as illustrated by one or more of the following.  The multiplexing may be applied by combining rate matched bits from multiple segments sequentially.  The multiplexing may be applied by combining rate matched bits from multiple segments in an interlacing manner.  The multiplexing may be applied by grouping rate matched bits from multiple segments.  The group size may depend on the modulation order used.  The grouped bits from multiple segments may then be combined in an interlacing way. 
	Fig 23; 
	Figs 11-12; see also Figs 7-10, 11-12 and 17-2)].
	Xi does not elaborate about transmitting data on different channels.
	However, Jin discloses:
	transmitting, to a second communication node, the first modulation symbol and the second modulation symbol on different data channels
	[(Jin discloses mapping a plurality of code blocks to physical channels, see:
	[0012] …… A physical channel processing unit is coupled to the transmitter.  The transport blocks provided by the transport channel processing unit. 
	[0024] In 3GPP LTE and LTE-Advanced compliant communications systems, data from upper network layers arrive at a physical layer as transport blocks (TBs).  At each transmission instance (for example, a subframe in LTE), up to two TBs may be scheduled.  At the physical layer, each TB undergoes processing such as channel coding, rate matching, scrambling, modulation, before it is mapped to MIMO layers and sent out from the antennas.  In LTE, the set of code bits/modulation symbols corresponding to a TB is called a MIMO codeword.  Conceptually, the codeword refers to a TB and may be used interchangeably. 
	Fig 6, Physical Channel Processing 630; Fig 1-4; and 5a-5b)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Xi ‘s method for generating code block for repeat transmission in a wireless network with Jin’s method for Transport Block Size Design for Multiple-Input, Multiple-Output (MIMO) in a Wireless Communications System with the motivation being to increase peak data rate in uplink and downlink transmission (Jin, Para [0008]).

	Regarding Claim 2, Xi discloses:
	wherein in the generating of the second bit sequence, the arrangement order of the bits is changed so that each bit included in the second bit sequence has reliability different from reliability thereof in the first bit sequence
	[(Xi discloses generating and modulation a second code block bit sequence from 
	[0154] Bit re-ordering or code block re-ordering may be conducted.  In examples 
(e.g., chase combining type of HARQ), transmitted bits may be re-ordered for high order modulation cases.  For example, suppose the bits to be transmitted are a1, a2, a3, and a4.  In the first transmission, (a1, a2, a3, a4) may be mapped to a 16QAM modulation symbol.  In the second transmission, (a4, a3, a2, a1) may be mapped to a 16QAM modulation symbol.  The bit re-ordering may occur per segment, per CB, and/or the like.  In 16QAM modulation, the first two bits may be more protected than the last two bits.  Shuffling coded bits before modulation may balance the protection of the coded bits (e.g., all coded bits), e.g., in a modulation constellation map domain.  Re-ordering of polar encoded bits may be performed to diversify the reliability distribution of the polar encoded bits in the modulation mapper domain for different retransmissions. 
	Figs 7-10, 11-12 and 17-2)].

 	Regarding Claim 10, wherein the amount of radio resource occupied by the data channel means a number of orthogonal frequency division multiplexing (OFDM) symbols occupied by the data channel
	[(see:
	[0034] …… For example, the communications systems 100 may employ one or more channel access methods, such as code division multiple access (CDMA), time division multiple access (TDMA), frequency division multiple access (FDMA), orthogonal FDMA (OFDMA), single-carrier FDMA (SC-FDMA), zero-tail unique-word 
	Fig 1A)].
	

Regarding Claim 6, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 11, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUNG LIU/Primary Examiner, Art Unit 2473